IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 13, 2009

                                       No. 08-10286                   Charles R. Fulbruge III
                                                                              Clerk

In The Matter Of: TRINITY MEADOWS RACEWAY INC

                                           Debtor


TRINITY MEADOWS RACEWAY INC

                                           Appellant
v.

TEXAS RACING COMMISSION OF THE STATE OF TEXAS; R DYKE
ROGERS, In Capacity as former and acting chair of the Texas Racing
Commission of the State of Texas

                                           Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:07-CV-670


Before KING, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
       After having reviewed the briefs and the record, we AFFIRM for
essentially the reasons given by the learned bankruptcy judge in his
Memorandum Opinion entered on September 12, 2007.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.